DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 1, 7, 15 are amended in the reply filed on 01/20/2021; claims 6, 8, 10, 13-14, 16-17 were previously cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's remaining arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kao remains silent on a seal band; and that Kao discloses the support member is made of silicon or ceramic material and Kao teaches that silicon oxide must be used as a precursor/reagent to form ammonium hexafluorosilicate, therefore Kao does not teach forming ammonium hexafluorosilicate on the support member. 
Examiner disagrees, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., material of the support member or any other structure in the claim) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further noted is that the apparatus claims are reliant on structures and not a process. 
Applicant argues that Culvaci is also silent on the materials of the support member. 
Examiner redirects Applicant to the above response argument regarding features not claimed. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0221552 to Kao et al (“Kao”) in view of US 2014/0252710 to Cuvalci et al (“Cuvalci”) and further in view of US 6,007,673 to Kugo et al (“Kugo”) and US 2003/0136520 to Yudovsky et al (“Yudovsky”).
Claim 1:  Kao discloses a process chamber (100 [processing chamber], Fig. 1A), comprising: a support member (310/311 [support member]/[top plate], Fig. 3A),  an edge ring (305 [edge ring], Fig. 3A) disposed around the support member (310/311) to cover an edge region of the support member (outer diameter of 310, see Fig. 3A), wherein a purge conduit (334 [annular purge gas channel]) is formed between the support member (310) and the edge ring (305, see para. [0065]); a lid assembly (220 [gas delivery assembly], Fig. 1A), containing a plurality of gas passages (225A [plurality of apertures]) configured to flow a processing gas mixture to the process chamber (100 [processing chamber]) and considered capable to react with a substrate disposed on the support member (310) to generate a byproduct on the substrate (see para. [0098]); wherein the substrate (“substrate”) is disposed between the lid assembly (220) and support (310); 
Kao discloses a seasoning film comprising ammonium fluorosilicate considered capable to be formed on at least the substrate (see para. [0098] where a thin film of 
However Kao does not disclose the support member having a seal band, wherein the seal band has an upper surface for contacting a backside of a substrate being processed, and wherein the upper surface of the seal band has a micro-roughing texture; the seasoning film formed on the seal band.
Cuvalci discloses a support member (100 [substrate support], Fig. 1-1C) having a seal band (116 [rim], see para. [0035]), wherein the seal band (116) has an upper surface (122 [sealing surface]) for contacting a backside of a substrate (124 [substrate]) being processed (see para. [0035] where 122 can contact 124) and the seal band is considered capable to have a micro-roughing texture (it is interpreted as a generic texture as no range has been defined, this the seal band of Cuvalci has a roughness texture which reads on the claim); a seasoning film (123 [coating]) formed on the seal band (116), for the purpose of providing a sealing surface suitable for sealing against the backside as a perimeter of a substrate (see para. [0035]). A seasoning film is interpreted as a coating, layer, or film on a component as already disclosed in Kao above.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal band and configuration as taught by Cuvalci with motivation to provide a sealing surface suitable for sealing against the backside as a perimeter of a substrate.
The apparatus of Kao in view of Cuvalci does not explicitly disclose wherein the seasoning film is formed on the edge ring.
However Kugo discloses wherein a seasoning film (21 [deposits], Fig. 6) is formed on the edge ring (outer surfaces of 15 [quartz ring]) for the purpose of controlling the gas flow and to enhance the evenness of etching (col. 12, lines 20-26). It is noted that the deposits are disclosed as products of the etching (see col. 6, lines (44-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seasoning film on the edge ring of Kao in view of Cuvalci as taught by Kugo with motivation to control the gas flow and to enhance the evenness of etching.
The apparatus of Kao in view of Cuvalci and Kugo does not disclose the purge conduit is formed between the seal band and the edge ring. 
However Yudovsky discloses a purge conduit (268 [gap], Fig. 2A) is formed between a support member (202 [support body]), a seal band (218 [seal ring]), and an edge ring (258 [shadow ring]), for the purpose of preventing deposition at the substrate’s edge (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration to include the seal band as taught by Yudovsky with motivation to prevent deposition at the substrate’s edge.
Claim 2: The apparatus of Kao in view of Cuvalci and Kugo discloses wherein the seal band (116, Fig. 1C, Cuvalci) is a circular band (see Fig. 1, where 116 appears to be a circular band, and is disclosed as a rim, see para. [0035]).
Claim 3: The apparatus of Kao in view of Cuvalci and Kugo discloses wherein the seasoning film (123, Fig. 1C, Cuvalci) is formed on the upper surface of the seal band (122 of 116, see para. [0035]).
Claim 4: The apparatus of Kao in view of Cuvalci and Kugo does not explicitly disclose the seasoning film reduces the roughness of the upper surface of the seal band. Yet Cuvalci teaches that the seasoning film (123, Fig. 1C, para. [0035]) enhances the sealing properties of the upper surface of the seal band (122 of 116), may substantially prevent contamination of the substrate due to contact with the seal band (coating), and other benefits may be realized from use of the coating (see para. [0035]). This necessarily renders the claim obvious that the seasoning film reduces the roughness of the upper surface of the seal band, which the coating enhances to make it less rough for enhanced sealing purposes. 
Claim 5: The apparatus of Kao in view of Cuvalci does not explicitly disclose wherein the seasoning film is formed on outer surfaces of the edge ring.
However Kugo discloses wherein a seasoning film (21 [deposits], Fig. 6) is formed on outer surfaces of the edge ring (outer surfaces of 15 [quartz ring]) for the purpose of controlling the gas flow and to enhance the evenness of etching (col. 12, lines 20-26). It is noted that the deposits are disclosed as products of the etching (see col. 6, lines (44-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seasoning film on the edge ring of Kao in view of Cuvalci as taught by Kugo with motivation to control the gas flow and to enhance the evenness of etching.
Claim 6: (Cancelled).
Claims 7, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0221552 to Kao et al (“Kao”) in view of US 2014/0252710 to Cuvalci et al (“Cuvalci”) and further in view of US 6,007,673 to Kugo et al (“Kugo”) and US 2003/0136520 to Yudovsky et al (“Yudovsky”).
Claim 7:  Kao discloses (claim 7) a process chamber (100 [processing chamber], Fig. 1A), comprising: a support member (310/311 [support member]/[top plate], Fig. 3A) for receiving and supporting a substrate being processed (para. [0053-0054]); an edge ring (305 [edge ring], Fig. 3A) disposed around the support member (310/311) to cover an edge region of the support member (outer diameter of 310, see Fig. 3A), wherein a purge conduit (334 [annular purge gas channel]) is formed between the support member (310) and the edge ring (305, see para. [0065]); a lid assembly (220 [gas delivery assembly], Fig. 1A), containing a plurality of gas passages (225A [plurality of apertures], see para. [0098]); wherein the substrate (“substrate”) is disposed between the lid assembly (220) and support (310); (claim 11) wherein the purge conduit (334) is open to the edge volume (see Fig. 3A, see para. [0065]); (claim 12) wherein the purge conduit is connected to a channel (335 [purge conduit], Fig. 3B) formed in the support member 
Kao discloses a seasoning film comprising ammonium fluorosilicate considered capable to be formed on at least the substrate (see para. [0098] where a thin film of ammonium fluorosilicate is left behind on the substrate surface).  It is noted that the top of the support member (311) is made of silicon or ceramic material, and thus would be obvious to be subject to the byproduct ammonium fluorosilicate forming on it (see para. [0054], [0098]). The edge ring can also be made of ceramic material (para. [0065]).
However Kao does not disclose a seal band extending from the support member; an upper surface of the seal band for contacting a backside of the substrate being processed disposed on the support member, wherein the upper surface of the seal band has a micro-roughing texture; the seasoning film formed on the upper surface of the seal band, wherein the seal band is a continuous ring, an inner volume is formed within the seal band between the support member and the backside of the substrate and an edge volume is formed outside the seal band between the substrate and support member when the substrate is disposed on the support member, and the seal band isolates the inner volume from the edge volume;
Cuvalci discloses a seal band (116 [rim]) extending from the support member (100, see para. [0035]), an upper surface (122 [sealing surface]) of the seal band (116) for contacting a backside of the substrate (backside of 124) being processed, a seasoning film (123 [coating]) formed on the upper surface of the seal band (122 of 116, see para. [0035]) and the seal band is considered capable to have a micro-roughing texture (it is 
Cuvalci discloses wherein the seal band (116, Fig. 1, Cuvalci) is a continuous ring (see Fig. 1), an inner volume (126 [volume between 125 [substrate backside surface] and 104 [first surface of support]) is formed within the seal band (inside 116) between the support member (100) and the backside of the substrate (125) and an edge volume (anywhere outside 116) is formed outside the seal band (116) between the substrate (would be any size) and support member (100) when the substrate is disposed on the support member (see para. [0035]), and the seal band (116) isolates the inner volume (126) from the edge volume (anywhere outside of 116), for the purpose of providing a sealing surface suitable for sealing against the backside as a perimeter of a substrate (see para. [0035]). A seasoning film is interpreted as a coating, layer, or film on a component as already disclosed in Kao above.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal band and configuration as taught by Cuvalci with motivation to provide a sealing surface suitable for sealing against the backside as a perimeter of a substrate.
The apparatus of Kao in view of Cuvalci does not explicitly disclose wherein the seasoning film is formed on the edge ring.
However Kugo discloses wherein a seasoning film (21 [deposits], Fig. 6) is formed on the edge ring (outer surfaces of 15 [quartz ring]) for the purpose of controlling 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seasoning film on the edge ring of Kao in view of Cuvalci as taught by Kugo with motivation to control the gas flow and to enhance the evenness of etching.
The apparatus of Kao in view of Cuvalci and Kugo does not disclose the purge conduit is formed between the seal band and the edge ring. 
However Yudovsky discloses a purge conduit (268 [gap], Fig. 2A) is formed between a support member (202 [support body]), a seal band (218 [seal ring]), and an edge ring (258 [shadow ring]), for the purpose of preventing deposition at the substrate’s edge (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration to include the seal band as taught by Yudovsky with motivation to prevent deposition at the substrate’s edge.
Claims 8, 10: (Cancelled).
Claim 9:  The apparatus of Kao in view of Cuvalci and Kugo discloses wherein the seal band (116, Fig. 1, Cuvalci) is a circular band (see Fig. 1).
Claim 13-14: (Cancelled).
Claims 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0221552 to Kao et al (“Kao”) in view of US 2014/0252710 to Cuvalci et al (“Cuvalci”) and further in view of US 6,007,673 to Kugo et al (“Kugo”) and US 2003/0136520 to Yudovsky et al (“Yudovsky”).
Claim 15: Kao discloses a process chamber, comprising: a chamber body (112 [chamber body], Fig. 3A, see para. [0053]); a lid assembly (220 [gas delivery assembly]) containing a plurality of gas passages (225A [plurality of apertures]); a support assembly (300 [support assembly]) at least partially disposed in the chamber body (112, see para. [0053]), wherein the support assembly (300) comprises: a support member (310 [support member]) for receiving and supporting a substrate being processed (para. [0053-0054]); an edge ring (305 [edge ring]) disposed around the support member (310) to cover an edge region of the support member (310, see para. [0065]); wherein a purge conduit (334 [annular purge gas channel]) is formed between the support member (310) and the edge ring (305, see para. [0065]); wherein a substrate (“substrate”) is disposed between the lid assembly (220) and support (310).
Kao discloses a seasoning film comprising ammonium fluorosilicate considered capable to be formed on at least the substrate (see para. [0098] where a thin film of ammonium fluorosilicate is left behind on the substrate surface).  It is noted that the top of the support member (311) is made of silicon or ceramic material, and thus would be obvious to be subject to the byproduct ammonium fluorosilicate forming on it (see para. [0054], [0098]). The edge ring can also be made of ceramic material (para. [0065]).
However Kao does not disclose the support member having a seal band extending from the support member; an upper surface of the seal band for contacting a backside of 
Cuvalci discloses a support member (100 [substrate support], Fig. 1-1C) having a seal band (116 [rim], see para. [0035]), wherein the seal band (116) has an upper surface (122 [sealing surface]) for contacting a backside of a substrate (124 [substrate]) being processed (see para. [0035] where 122 can contact 124) and the seal band is considered capable to have a micro-roughing texture (it is interpreted as a generic texture as no range has been defined, this the seal band of Cuvalci has a roughness texture which reads on the claim); a seasoning film (123 [coating]) formed on the seal band (116), for the purpose of providing a sealing surface suitable for sealing against the backside as a perimeter of a substrate (see para. [0035]). A seasoning film is interpreted as a coating, layer, or film on a component as already disclosed in Kao above.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal band and configuration as taught by Cuvalci with motivation to provide a sealing surface suitable for sealing against the backside as a perimeter of a substrate.
The apparatus of Kao in view of Cuvalci does not explicitly disclose wherein the seasoning film is formed on the edge ring.
However Kugo discloses wherein a seasoning film (21 [deposits], Fig. 6) is formed on the edge ring (outer surfaces of 15 [quartz ring]) for the purpose of controlling the gas flow and to enhance the evenness of etching (col. 12, lines 20-26). It is noted that the deposits are disclosed as products of the etching (see col. 6, lines (44-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seasoning film on the edge ring of Kao in view of Cuvalci as taught by Kugo with motivation to control the gas flow and to enhance the evenness of etching.
The apparatus of Kao in view of Cuvalci and Kugo does not disclose the purge conduit is formed between the seal band and the edge ring. 
However Yudovsky discloses a purge conduit (268 [gap], Fig. 2A) is formed between a support member (202 [support body]), a seal band (218 [seal ring]), and an edge ring (258 [shadow ring]), for the purpose of preventing deposition at the substrate’s edge (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration to include the seal band as taught by Yudovsky with motivation to prevent deposition at the substrate’s edge.
Claim 16-17: (Cancelled).
Claim 18: The apparatus of Kao in view of Cuvalci and Kugo discloses wherein the seal band (116, Fig. 1, Cuvalci) is a continuous ring (116) protruding from the support member (see Fig. 1, 1C where 116 protrudes from 100).
Claim 19: 
Claim 20: The apparatus of Kao in view of Cuvalci and Kugo does not explicitly disclose wherein the upper surface of the seal band has a micro-roughing texture, and the seasoning film reduces the roughness of the upper surface. Yet Cuvalci teaches that the seasoning film (123, Fig. 1C, para. [0035]) enhances the sealing properties of the upper surface of the seal band (116), may substantially prevent contamination of the substrate due to contact with the seal band (coating), and other benefits may be realized from use of the coating (see para. [0035]). This necessarily renders the claim obvious that the seasoning film reduces the roughness of the upper surface of the seal band, which also renders obvious that the seal band upper surface may have a relatively rough surface, which the coating enhances to make it less rough for enhanced sealing purposes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718